Fourth Court of Appeals
                                             San Antonio, Texas

                                        MEMORANDUM OPINION
                                                 No. 04-19-00036-CV

                  IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY

                                          Original Mandamus Proceeding 1

PER CURIAM

Sitting:             Sandee Bryan Marion, Chief Justice 2
                     Luz Elena D. Chapa, Justice
                     Beth Watkins, Justice

Delivered and Filed: January 30, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 22, 2019, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI07605, styled Claudia Licandro v. Liberty County Mutual Insurance
Co., pending in the 407th Judicial District Court, Bexar County, Texas. The Honorable Karen H. Pozza signed the
order at issue in this original proceeding.
2
    Dissents to the denial of the petition without requesting a response.